DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 01/14/2022, Claims 1-24 are pending. No new matter has been added. 


With respect to the expedited amendment filed on 01/14/2022, claims 1-24 are pending. The rejection of Claims are withdrawn. With further search and considerations, claims 1-24 are allowed. 

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. — 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. Claims 13-24 are interpreted to invoke 35 U.S.C. 112(f). 

Claims 13-24 are interpreted to invoke 35 U.S.C. 112(f). 



(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., Application/Control Number: 16/661,930 Page 6 Art Unit: 2661 “means for’) or another linking word or phrase, such as “configured to” or “so that’: and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 

6. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “mask module’, “difference module” and “status module” in claims13-24. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 

7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-24 are allowed. 
Independent Claims 1 and 13 respectively recite the limitations of: capturing, via a driver facing camera, video image data, including a plurality of image frames of a field-of-view of the driver facing camera; defining at least one area-of-interest within the image frames; determining a foreground pixel count of each image frame of each area-of-interest by counting the number of pixels in the foreground of the image frame; determining, at each Nth image frame, an occupancy for each area-of-interest based at least in part on the foreground pixel count, the occupancy indicating whether the occupant is present or absent in the respective area-of-interest; maintaining a history of the occupancy determination for each area-of-interest; and determining a final status for each area-of-interest based on the respective history of occupancy.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Luo et al. in Claim 10 discloses wherein the image generator isolates the portion of the image representing the vehicle occupant by thresholding the image to identify an image foreground, binarizing the image to isolate the foreground region comprising a plurality of binarized pixels, clustering the plurality of binarized pixels into at least one-pixel blob, and selecting a largest pixel blob within a 

However, Luo et al., even if combined, fail to teach or suggest capturing, via a driver facing camera, video image data, including a plurality of image frames of a field-of-view of the driver facing camera; defining at least one area-of-interest within the image frames; determining a foreground pixel count of each image frame of each area-of-interest by counting the number of pixels in the foreground of the image frame; determining, at each Nth image frame, an occupancy for each area-of-interest based at least in part on the foreground pixel count, the occupancy indicating whether the occupant is present or absent in the respective area-of-interest; maintaining a history of the occupancy determination for each area-of-interest; and determining a final status for each area-of-interest based on the respective history of occupancy, as required by claims 1 and 3. Indeed, these references are silent about any such counting of total number of pixels in foreground region and maintaining history at each nth frame period and further detecting presence or absence of object based on the history information as final state. The remaining cited art of record does not cure this deficiency. Accordingly, 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Pinalben Patel/Examiner, Art Unit 2661